SUN CAPITAL ADVISERS TRUST SC Goldman Sachs Short Duration Fund Supplement dated January 28, 2010 To the Statement of Additional Information dated May 1, 2009 This supplement provides information regarding changes to the Statement of Additional Information dated May 1, 2009 for Sun Capital Advisers Trust.Effective January 31, 2010, Thomas J. Kenny, one of the named portfolio managers for the SC Goldman Sachs Short Duration Fund, will no longer be managing the Fund.Accordingly, effective immediately, the Statement of Additional Information is hereby supplemented as follows: Under the "Portfolio Managers" section: “Potential
